
QuickLinks -- Click here to rapidly navigate through this document

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.5

  
LOGO [g349502.jpg]

   


   


   


   



NEENAH PAPER

SUPPLEMENTAL PENSION PLAN


  


   


   


   


   


   


  


THIS DOCUMENT CONSTITUTES THE OFFICIAL PLAN DOCUMENT AS
WELL AS THE SUMMARY PLAN DESCRIPTION OF THIS PLAN.

  


   


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



NEENAH PAPER
SUPPLEMENTAL PENSION PLAN


TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------

ARTICLE I    INTRODUCTION   1   1.1   Establishment of the Plan   1   1.2  
Background   1   1.3   Type of Plan   1   1.4   Purpose   1   1.5   Effective
Date   1
ARTICLE II    DEFINITIONS & CONSTRUCTION
 
1   2.1   Affiliate   1   2.2   Benefit   1   2.3   Board   2   2.4   Change of
Control   2   2.5   Code   3   2.6   Company   3   2.7   Distribution Date   3  
2.8   Earnings   3   2.9   Effective Date   3   2.10   Employee   3   2.11  
Employer   3   2.12   ERISA   3   2.13   Excess Benefit   3   2.14   Lump Sum
Payment   3   2.15   Participant   4   2.16   Participating Employer   4   2.17
  Pension Plan   4   2.18   Pensioner   4   2.19   Plan   4   2.20   Plan
Administrative Committee   4   2.21   Plan Year   4   2.22   Supplemental
Benefit   4   2.23   Timely Elected   4
ARTICLE III    BENEFITS
 
5   3.1   Eligibility   5   3.2   Payment of Benefits   5
ARTICLE IV    LUMP SUM PAYMENTS
 
5   4.1   Election   5   4.2   Timing of Payment   5   4.3   Limitations on
Timing of Payment   6   4.4   Discretion of Plan Administrative Committee   6  
4.5   Penalties   6   4.6   Form of Benefit   6   4.7   Postponement of Payment
  6   4.8   Additional Accrual   7          


i

--------------------------------------------------------------------------------




ARTICLE V    PLAN ADMINISTRATIVE COMMITTEE
 
7   5.1   Plan Administrative Committee   7   5.2   Membership of Committee   7
  5.3   Powers   7   5.4   Organization and Procedures   8   5.5   Rules and
Decisions   8   5.6   Books and Records   8   5.7   Perpetuation of Plan
Administrative Committee   8   5.8   Claims Procedure   8   5.9   Allocation or
Reallocation of Fiduciary Responsibilities   10   5.10   Service of Process   10
ARTICLE VI    MISCELLANEOUS
 
10   6.1   Funding   10   6.2   Amendment and Termination   10   6.3  
Termination of Pension Plan   10   6.4   Plan Sponsor   10   6.5   Coordination
with Pension Plan   10   6.6   Effect of Plan   10   6.7   Offset   10   6.8  
Amounts Payable   10   6.9   Rights and Obligations   10   6.10   Notice   10  
6.11   Governing Law   11   6.12   Assignment of Rights   11   6.13   Liability
  11
ARTICLE VII    ERISA RIGHTS
 
11
ARTICLE VIII    GENERAL PLAN INFORMATION
 
12   8.1   General Plan Information   12

ii

--------------------------------------------------------------------------------




NEENAH PAPER SUPPLEMENTAL PENSION PLAN



ARTICLE I

INTRODUCTION


1.1Establishment of the Plan. Neenah Paper, Inc. (the "Company") hereby
establishes a supplemental benefits plan for its Employees, to be known as the
Neenah Paper Supplemental Pension Plan (the "Plan"), as set forth in this
document.

1.2Background. Effective as of November 30, 2004 (the "Distribution Date"), a
spinoff of the Company, then a subsidiary of Kimberly-Clark Corporation, was
effectuated by the distribution of Company shares to Kimberly-Clark
Corporation's shareholders. In connection with the spinoff transaction, the
Company agreed to establish a supplemental pension plan similar to the
Supplemental Benefit Plan to the Kimberly-Clark Corporation Pension Plan and the
Second Supplemental Benefit Plan to the Kimberly-Clark Corporation Pension Plan
for the benefit of certain employees who were hired by the Company.

1.3Type of Plan. This Plan is intended to be both (i) an unfunded "excess
benefit plan" within the meaning of Section 3(36) and 4(b)(5) of the Employee
Retirement Income Security Act of 1974, as amended ("ERISA") and (ii) an
unfunded plan of deferred compensation for a select group of management or
highly compensated employees, within the meaning of Title I of ERISA.

1.4Purpose. As an unfunded excess benefit plan and an unfunded plan of deferred
compensation, the purpose of this Plan is solely to provide benefits to
participants in the Neenah Paper Pension Plan, as amended and restated from time
to time (the "Pension Plan"), which exceed the limitation on benefits imposed by
Section 415 of the Internal Revenue Code of 1986, or any comparable provision of
any future legislation which amends, supplements or supersedes that Section
("Section 415 of the Code"). Additionally, this Plan will provide such benefits
in addition to the Pension Plan, which are necessary to fulfill the Pension
Plan's intent without regard to Code Section 401(a)(17) or any dollar limit
imposed by the Code on the amount of compensation considered under the Pension
Plan.

1.5Effective Date. The effective date of the Plan is December 1, 2004.


ARTICLE II

DEFINITIONS & CONSTRUCTION


        Each term that is used in this Plan and also used in the Pension Plan
shall have the same meaning herein as under the Pension Plan.

        Notwithstanding the above, for purposes of this Plan, where the
following words and phrases appear in this Plan they shall have the respective
meanings set forth below unless the context clearly indicates otherwise:

2.1Affiliate. The Company and any company, person or organization which, on the
date of determination, (A) is a member of a controlled group of corporations (as
defined in Code section 414(b)) which includes the Company; (B) is a trade or
business (whether or not incorporated) which controls, is controlled by or is
under common control with (within the meaning of Code section 414(c)) the
Company; (C) is a member of an affiliated service group (as defined in Code
section 414(m)) which includes the Company; or (D) is otherwise required to be
aggregated with the Company pursuant to Code section 414(o) and regulations
promulgated thereunder.

2.2Benefit. Any benefit payable pursuant to, and determined in accordance with
the provisions of this Plan.

2.3Board. The Board of Directors of Neenah Paper, Inc.

--------------------------------------------------------------------------------



2.4Change of Control. A Change of Control shall be deemed to have taken place
upon:

(A)Acquisition of Substantial Percentage. The acquisition by any Person of
Beneficial Ownership of thirty percent (30%) or more of the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of Directors (the "Outstanding Company Voting
Securities"); provided, however, that for purposes of this Section, the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition by a Person who on the Effective Date is the Beneficial Owner of
thirty percent (30%) or more of the Outstanding Company Voting Securities,
(ii) any acquisition directly from the Company, including without limitation, a
public offering of securities, (iii) any acquisition by the Company, (iv) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its Affiliates, or (v) any acquisition by
any corporation pursuant to a transaction which complies with subparagraphs (i),
(ii), and (iii) of Section 2.4(C) hereof;

(B)Change in Majority of Board Members. During any period of two consecutive
years, individuals who at the beginning of such period constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board, provided that any individual becoming a Director whose election, or
nomination for election by the Company's shareholders, was approved by a vote of
at least a majority of the Directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election or removal of the Directors of the Company or other actual or
threatened solicitation of proxies of consents by or on behalf of a Person other
than the Board;

(C)Reorganization, Merger or Consolidation. Consummation of a reorganization,
merger, or consolidation to which the Company is a party or a sale or other
disposition of all or substantially all of the assets of the Company (a
"Business Combination"), in each case unless, following such Business
Combination: (i) all or substantially all of the individuals and entities who
were the Beneficial Owners of Outstanding Company Voting Securities immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than sixty percent (60%) of the combined voting power of the outstanding
voting securities entitled to vote generally in the election of Directors of the
Company resulting from the Business Combination (including, without limitation,
a corporation which as a result of such transaction owns the Company or all or
substantially all of the Company's assets either directly or through one or more
Affiliates) (the "Successor Entity") in substantially the same proportions as
their ownership immediately prior to such Business Combination of the
Outstanding Company Voting Securities; and (ii) no Person (excluding any
Successor Entity or any employee benefit plan, or related trust, of the Company
or such Successor Entity) beneficially owns, directly or indirectly, thirty
percent (30%) or more of the combined voting power of the then outstanding
voting securities of the Successor Entity, except to the extent that such
ownership existed prior to the Business Combination; and (iii) at least a
majority of the members of the board of directors of the Successor Entity were
members of the Incumbent Board (including persons deemed to be members of the
Incumbent Board by reason of the proviso to paragraph (b) of this Section) at
the time of the execution of the initial Participation Agreement or of the
action of the Board providing for such Business Combination; or

(D)Liquidation or Dissolution. Approval by the shareholders of the Company of a
complete liquidation or dissolution of the Company.

2.5Code. The Internal Revenue Code of 1986, as amended from time to time, and as
construed and interpreted by valid regulations or rulings issued thereunder.

2

--------------------------------------------------------------------------------



2.6Company. Neenah Paper, Inc., a Delaware corporation.

2.7Distribution Date. November 30, 2004, the date upon which a spinoff of the
Company, then a subsidiary of Kimberly-Clark Corporation, was effected through
the distribution of Company shares to Kimberly-Clark Corporation's shareholders.

2.8Earnings. Earnings shall have the same meaning herein as under the Pension
Plan. For the purposes of this Plan, however, the Earnings paid to an Employee
for a Plan Year in excess of $200,000 (or such limit as adjusted at the same
time and in the same manner as under Section 401(a)(17)(B) of the Code for that
Plan Year) shall be included in determining the Supplemental Benefit under this
Plan.

2.9Effective Date. December 1, 2004, or with respect to a particular Affiliate,
such later date as of which the Plan Administrative Committee deems such
Affiliate to be a Participating Employer in the Plan.

2.10Employee. An Employee as defined in the Schedules to the Pension Plan;
provided, notwithstanding any other provision in the Plan, a person whose only
relationship to the Plan is that of a leased employee shall not be an Employee
and shall not be entitled to benefit under the Plan. For purposes of the
preceding sentence, the term "leased employee" means any person (other than an
employee of recipient) who pursuant to an agreement between the recipient and
any other person (a "leasing organization") has performed services for the
recipient (or for the recipient and related persons determined in accordance
with section 414(n) of the Code) on a substantially full-time basis for a period
of at least one year, and such services are performed under the primary
direction and control of the recipient.

2.11Employer. The Company and each Affiliate that the Plan Administrative
Committee shall from time to time designate as a Participating Employer for
purposes of the Plan as shown in Appendix A of the Pension Plan.

2.12ERISA. The Employee Retirement Income Security Act of 1974, as amended from
time to time, and as construed and interpreted by valid regulations or rulings
issued thereunder.

2.13Excess Benefit. The amounts paid to a Pensioner (or such spouse or
designated beneficiary, as the case may be) of Disability Benefit, Basic
Benefit, Optional Joint and Survivor Benefit, Pensioners Benefit, Survivors
Benefit, Optional Years Certain and Life Benefit, Deferred Benefit, Automatic
Survivor's Benefit, (all as defined in the Pension Plan) and any other benefits
including benefits distributed upon termination of the Plan (as the case may be)
as would have been paid to such person under the Pension Plan without regard to
the limitation on benefits imposed by Section 415 of the Code, but only to the
extent that the amount of such benefits exceeds such limitation.

2.14Lump Sum Payment. A form of benefit payable as a lump sum cash payment,
actuarially determined based on the rate of interest equivalent to the yield on
a 20-year Treasury Bond as published in the Federal Reserve Statistical Release
for the week that contains the first business day of the month prior to the date
such Lump Sum payment is payable under this Plan, or such other rate as
determined pursuant to uniform Plan Administrative Committee rules, and the
mortality table set forth for determining actuarial equivalent benefits under
the Pension Plan, and (i) in the case of a lump sum payment pursuant to
Section 4.1(A) of this Plan, based on the Participant's Benefit payable from
this plan and his age at the date of such lump sum payment, and (ii) in the case
of a lump sum payment pursuant to Section 4.1(B) of this Plan, based on the
Participant's Benefit payable under this Plan, the earliest age at which his
Benefit from the Pension Plan could commence if he terminated employment, and
the early retirement reduction factor applicable at such age of commencement.
Notwithstanding the foregoing, the 20-year Treasury Bond yield shall be used in
determining a lump sum cash payment so long as such rate is published by the
Federal Reserve. In the event that the Federal Reserve ceases to publish the

3

--------------------------------------------------------------------------------



20-year Treasury Bond rate, a lump sum cash payment will be actuarially
determined based on the rate of interest equivalent to the yield on the longest
term Treasury Bond published in the Federal Reserve Statistical Release which is
no more than 20-years but not less than for a 10-year term.

2.15Participant. A participant in this Plan is a Participant in the Pension Plan
and

(A)is eligible to receive an Excess Benefit, pursuant to Section 3.1(A), upon
his termination of employment; and/or

(B)is eligible to receive a Supplemental Benefit, pursuant to Section 3.1(B);
except, no individual shall be a Participant herein to the extent that such
participation is precluded by an agreement between the Company and such
individual or such individual is subject to a separate agreement regarding
deferred compensation which provides for similar benefits.

2.16Participating Employer. An Employer that has been approved by the Plan
Administrative Committee as an Employer participating in the Plan. Appendix A to
the Pension Plan sets forth a list of Participating Employers and may be amended
from time to time by the Plan Administrative Committee without Board action or
approval.

2.17Pension Plan. The Neenah Paper Pension Plan.

2.18Pensioner. A person whose employment with an Employer has terminated and who
is receiving a Benefit from the Pension Plan based upon such employment.

2.19Plan. This Neenah Paper Supplemental Pension Plan, as amended from time to
time.

2.20Plan Administrative Committee. The committee appointed by the Board to
administer and regulate the Plan as provided in Article V of this Plan.

2.21Plan Year. The short period beginning on December 1, 2004, and ending on
December 31, 2004; and thereafter, each twelve calendar month period beginning
on January 1 and ending on the following December 31.

2.22Supplemental Benefit. The Supplemental Benefit shall be the difference
between:

(A)the monthly amount payable under the Pension Plan, which monthly amount shall
be calculated (i) without regard to Article XII of the Pension Plan and
(ii) using the term Earnings defined as set forth in Section 2.8; less

(B)the sum of (i) the monthly amount payable under the Pension Plan and (ii) the
monthly amount payable as an Excess Benefit under this Plan.

2.23Timely Elected. Shall mean as follows:

(A)The Participant has elected to receive a Lump Sum Payment no later than the
calendar year prior to the year in which the payments are eligible to commence
under the Pension Plan.

(B)In the event of the death of the Participant who has not commenced payments
under this Plan, the Participant's surviving spouse or designated beneficiary,
as the case may be, may, with the consent of the Plan Administrative Committee,
elect a Lump Sum Payment in writing no later than thirty (30) days after the
Participant's date of death.

(C)In the event that a Participant terminates service due to a Disability as
described in the relevant Schedule to the Pension Plan, the Participant may,
with the consent of the Plan Administrative Committee, elect a Lump Sum Payment
in writing no later than thirty (30) days after the date the Participant is
determined to be disabled under the Pension Plan.

        Construction.    Where appearing in the Plan, the masculine shall
include the feminine and the plural shall include the singular, unless the
context clearly indicates otherwise. The words "hereof,"

4

--------------------------------------------------------------------------------




"herein," "hereunder" and other similar compounds of the word "here" shall mean
and refer to the entire Plan and not to any particular Section or subsection.


ARTICLE III

BENEFITS


3.1Eligibility.

(A)Excess Benefit. A Participant in the Pension Plan is eligible to receive an
Excess Benefit under this Plan if such Participant

(1)is entitled to receive benefits under the Pension Plan; and

(2)would have received additional benefits under the Pension Plan were it not
for the limitation on benefits imposed by Section 415 of the Code.

(B)Supplemental Benefit. A Participant in the Pension Plan is eligible to
receive a Supplemental Benefit under this Plan if such Participant

(1)is a managerial or highly compensated employee of an Employer within the
meaning of Title I of ERISA; and

(2)has earnings in excess of the limit provided under Section 401(a)(17) of the
Code for any calendar year in which the Participant participates in the Pension
Plan; and

(3)would have received additional benefits under the Pension Plan were it not
for the limitation on benefits imposed by Section 401(a)(17) of the Code.

3.2Payment of Benefits. All amounts payable to a Participant as an Excess
Benefit and Supplemental Benefit shall be paid to such Participant at the same
times, on the same terms and conditions, and pursuant to the same elections made
by the Employee, as they would have been if paid under the Pension Plan, were it
not for the limitations imposed on benefits by Sections 415 and 401(a)(17) of
the Code.


ARTICLE IV

LUMP SUM PAYMENTS


4.1Election. Notwithstanding any other provision of the Pension Plan, a
Participant (or surviving spouse or designated beneficiary, as the case may be)
shall receive his Benefit payable under Article III as a Lump Sum Payment
(subject to any applicable payroll or other taxes required to be withheld) under
the following circumstances:

(A)The Participant (or surviving spouse or designated beneficiary, as the case
may be) has Timely Elected to receive such Lump Sum Payment;

(B)if the Company experiences a Change of Control, the Participant shall, within
the time period specified below, receive his or her Benefit as a Lump Sum
Payment; or

(C)in any event, the amount of the Lump Sum Payment is equal to or less than
$100,000.

4.2Timing of Payment. A Lump Sum Payment shall be payable:

(A)if a Participant has Timely Elected to receive a Lump Sum Payment, then such
Lump Sum Payment shall be payable at the same time as payments are eligible to
commence under the Pension Plan; and

5

--------------------------------------------------------------------------------



(B)if a Participant is to receive a Lump Sum Payment pursuant to a Change of
Control, then such Lump Sum Payment shall be paid within thirty (30) days of the
date of the Change of Control.



4.3Limitations on Timing of Payment. Notwithstanding anything in the Plan or the
Pension Plan to the contrary, any amounts payable to a Participant under the
Plan shall be subject to the limitations on timing of payment specified by the
American Jobs Creation Act of 2004, and regulations issued thereunder, so that
payment shall not be distributed earlier than:

(A)With respect to a "key employee" as defined in Code Section 416(i) (without
regard to paragraph (5) thereof), the date six (6) months after the
Participant's date of separation from service with all Affiliates, or with
respect to all other Participants, the date of the Participant's separation from
service with all Affiliates;

(B)The date that Participant becomes disabled, as defined below;

(C)The date of the Participant's death;

(D)If applicable under the Plan, a fixed date or schedule, if specified under
the Pension Plan as of the date that Supplemental Benefits or Excess Benefits
accrue under this Plan with respect to the Participant;

(E)The date on which a Change of Control occurs; or

(F)If applicable under the Plan, the date of the Participant's unforeseeable
emergency.

4.4Discretion of Plan Administrative Committee. If a Participant (or surviving
spouse or designated beneficiary, as the case may be) elects a Lump Sum Payment
pursuant to subsection 4.1 (A) above, such election is subject to approval by
the Plan Administrative Committee in its sole discretion.

4.5Penalties. If a Participant (or surviving spouse or designated beneficiary,
as the case may be) receives a Lump Sum Payment pursuant to subsection 4.1
(B) above, the Lump Sum Payment shall be reduced for active Employees by a
penalty equal to ten percent (10%) of the Benefit otherwise payable and for
former Employees (or spouses or designated beneficiaries) by a penalty equal to
five percent (5%) of the Benefit otherwise payable. Such penalty shall be
permanently forfeited and shall not be paid to, or in respect of, the Employee,
former Employee, or spouse or designated beneficiary.

4.6Form of Benefit. Notwithstanding any other provisions of this Plan to the
contrary, except where waived by the Participant's spouse as required under the
provisions of the Pension Plan, all Benefits payable to a Participant shall be
paid in the same form as the benefits would be payable under the Pension Plan;
provided, however, if the amount of the Lump Sum Payment, calculated as if such
Participant (or surviving spouse or designated beneficiary, as the case may be)
had made an election to receive a Lump Sum Payment at the earliest time that
such person could have made an election under subsection 4.1 (A), does not
exceed $100,000, then such Lump Sum Payment shall be paid at the earliest time
such person could have made an election under subsection 4.1 (A).

4.7Postponement of Payment. Notwithstanding any other provisions of this Plan to
the contrary, in the event that a portion of the Lump Sum Payment due a
Participant pursuant to this Article IV would not be deductible by the Company
pursuant to Section 162(m) of the Code, the Company, at its discretion, may
postpone payment of such amounts to the Participant until such time that the
payments would be deductible by the Company; provided, however, that no payment
postponed pursuant to this paragraph shall be postponed beyond the first
anniversary of the date such Participant terminated employment. Any Lump Sum
Payment postponed pursuant to this paragraph shall include interest for the
period such Lump Sum Payment is postponed at a rate

6

--------------------------------------------------------------------------------



yielding interest equivalent to the per annum secondary market discount rate for
six-month U.S. Treasury Bills as published by the Federal Reserve Board for the
calendar week ending prior to January 1 (for interest to be credited for either
of the two subsequent fiscal quarters ending March 31 or June 30) or prior to
July 1 (for interest to be credited for either of the subsequent fiscal quarters
ending on September 30 or December 31), or such other rate as determined
pursuant to uniform Plan Administrative Committee rules.

4.8Additional Accrual. If a Participant has received a Lump Sum Payment pursuant
to this Article IV, such Participant may accrue an additional Benefit under this
Plan after the date of such Lump Sum Payment, provided, however, that such
future participation shall not result in duplication of benefits. Accordingly,
if he has received a distribution of a Benefit under the Plan by reason of prior
participation, his Benefit shall be reduced by the actuarial equivalent (at the
date of the later distribution) of the present value of the Benefit previously
paid hereunder.


ARTICLE V

PLAN ADMINISTRATIVE COMMITTEE


5.1Plan Administrative Committee. The Company may designate one or more persons
to serve on the Plan Administrative Committee to carry out its fiduciary
responsibility and authority under the Plan (other than to manage and control
Plan assets and investment of the assets) and its duties as the plan
administrator. The members of the Plan Administrative for this Plan shall be the
same as the members of the Plan Administrative Committee for the Pension Plan.

5.2Membership of Committee.

(A)The Plan Administrative Committee shall consist of at least three (3) persons
who shall be appointed by and serve at the pleasure of the Board.

(B)The Board shall have the right to remove any member of the Plan
Administrative Committee at any time. A member may resign at any time by written
resignation to the Board. If a vacancy in the Plan Administrative Committee
should occur, a successor may be appointed by the Board.

5.3Powers. The Plan Administrative Committee shall have all powers specified in
the Plan in addition to all other powers as may be necessary to discharge its
duties hereunder, including, but not by way of limitation, the power to construe
or interpret the Plan, to determine all questions of eligibility hereunder, to
compute and determine the method of payment of Benefits hereunder, to adopt
rules and regulations for the operation of the Plan consistent with the Plan's
provisions, and to perform such other duties as may be provided under the Plan
or as may from time to time be delegated to it by the Board. The Plan
Administrative Committee may take such voluntary correction action as it
considers necessary or appropriate to remedy any inequity that results from
incorrect information received or communicated in good faith or as a consequence
of administrative or operational error, including but not limited to
reallocation of plan assets, adjustments in amounts of future payments to
Participants or beneficiaries and institution of prosecution of actions to
recover benefit payments made in error or on the basis of incorrect or
incomplete information. The Plan Administrative Committee may prescribe such
forms and systems and adopt such rules and actuarial methods and tables as it
deems advisable. It may employ such agents, attorneys, accountants, actuaries,
medical advisors, or clerical assistants (none of whom need be members of the
Plan Administrative Committee) as it deems necessary for the effective exercise
of its duties, and may delegate to such agents any power and duties, both
ministerial and discretionary, as it may deem necessary and appropriate. The
compensation of such agents who are not full-time employees of an Employer shall
be fixed by the Plan Administrative Committee

7

--------------------------------------------------------------------------------



within limits set by the Board and shall be paid by the Company as determined by
the Plan Administrative Committee.

5.4Organization and Procedures. The Plan Administrative Committee shall elect
one of its members as chairman. Its members shall serve as such without
compensation. A majority of the Plan Administrative Committee members shall
constitute a quorum. The Plan Administrative Committee may take any action upon
a majority vote at any meeting at which a quorum is present, and may take any
action without a meeting upon the unanimous written consent of all members. All
action by the Plan Administrative Committee shall be evidenced by a certificate
signed by a member of the Plan Administrative Committee. The Plan Administrative
Committee shall appoint a secretary to the Plan Administrative Committee who
need not be a member of the Plan Administrative Committee, and all acts and
determinations of the Plan Administrative Committee shall be recorded by the
secretary, or under his supervision. All such records, together with such other
documents as may be necessary for the administration of the Plan, shall be
preserved in the custody of the secretary.

5.5Rules and Decisions. The Plan Administrative Committee shall have absolute
discretion in carrying out its duties under the Plan and its decisions shall be
final and binding.

5.6Books and Records. The records of the Employers shall be conclusive evidence
as to all information contained therein with respect to the basis for
participation in the Plan and for the calculation of the Benefits. The Plan
Administrative Committee shall keep all individual and group records relating to
Participants and beneficiaries and all other records necessary for the proper
operation of the Plan. Such records shall be made available to the Employers and
to each Participant and beneficiary for examination during normal business hours
except that a Participant or beneficiary shall examine only such records as
pertain exclusively to the examining Participant or beneficiary and the Plan.
The Plan Administrative Committee shall prepare and shall file as required by
law or regulation all reports, forms, documents and other items required by
ERISA, the Code and every other relevant statute, each as amended, and all
regulations thereunder. This provision shall not be construed as imposing upon
the Plan Administrative Committee the responsibility or authority for the
preparation, preservation, publication or filing of any document required to be
prepared, preserved or filed by any other named fiduciary to whom such
responsibilities are delegated by law or by the Plan.

5.7Perpetuation of Plan Administrative Committee. In the event that the Company
shall for any reason cease to exist, then, unless the Plan is adopted and
continued by a successor, the members of the Plan Administrative Committee at
that time shall remain in office until the final termination of the Plan, and
any vacancies in the membership of the Plan Administrative Committee caused by
death, resignation, disability or other cause, shall be filled by the remaining
member or members of the Plan Administrative Committee.

5.8Claims Procedure.

(A)Authorized Representative. A Participant or beneficiary under the Plan may
name an authorized representative to act on his or her behalf under the claims
procedures of the Plan, by providing written documentation of such authorization
in such form as is acceptable to the Plan Administrative Committee.

(B)Procedure for Making Initial Claims. Claims for benefits under the Plan may
be made by submitting forms to the Plan Administrative Committee pursuant to
procedures established by the Plan Administrative Committee from time to time.

8

--------------------------------------------------------------------------------



(C)Review of Claims for Benefits.

(1)Determination Regarding Initial Claims. If a claim for Plan benefits is
denied, the Plan Administrative Committee shall provide a written notice within
90 days to the claimant that contains (i) specific reasons for the denial,
(ii) specific references to Plan provisions on which the Plan Administrative
Committee based its denial, (iii) a description of any additional material or
information necessary for the claimant to perfect the claim and an explanation
of why such material or information is necessary and (iv) a description of the
Plan's review procedures and time limits applicable to such procedures,
including a statement of the claimant's right to bring a civil action under
ERISA Section 502(a) following an adverse benefit determination on review.

The notice shall also contain a statement that the claimant may (i) request a
review upon written application to the Plan Administrative Committee within
60 days, (ii) submit written comments, documents, records and other information
relating to the claim, and (iii) request copies of all documents, records, and
other information relevant to the claimant's claim. If a claim is denied because
of incomplete information, the notice shall also indicate what additional
information is required.

If additional time is required to make a decision on the claim, the Plan
Administrative Committee shall notify the claimant of the delay within the
original 90 day period. This notice will also indicate the special circumstances
requiring the extension and the date by which a decision is expected. This
extension period may not exceed 90 days beyond the end of the first 90-day
period.

(2)Appeals. The claimant may appeal a denied claim by submitting a written
request for an appeal review to the Plan Administrative Committee. The appeal
request must, however, be made within 60 days after the claimant's receipt of
notice of the denial of the claim. Pertinent documents may be reviewed in
preparing an appeal, and issues and comments may be submitted in writing. The
claimant shall be provided, upon request and free of charge, reasonable access
to, and copies of, all documents, records and other information relevant to the
claimant's claim for benefits (as determined under applicable regulations). An
appeal shall be given a complete review by the Plan Administrative Committee,
taking into account all comments, documents, records and other information
submitted by the claimant without regard to whether such information was
submitted or considered in the initial benefit determination.

The Plan Administrative Committee shall review an appeal of a denied claim no
later than the date of the next Plan Administrative Committee meeting
immediately following such request for review, unless the request for review is
filed within 30 days preceding the date of such meeting. In such case, a benefit
determination may be made by no later than the date of the second meeting
following the Plan Administrative Committee's receipt of a request for review.
If special circumstances require a further extension of time for processing, a
benefit determination shall be rendered no later than the third meeting of the
Plan Administrative Committee following the Plan Administrative Committee's
receipt of the request for review. If such an extension of time for review is
required because of special circumstances, the Plan Administrative Committee
shall provide the claimant with written notice of the extension, describing the
special circumstances and the date as of which the benefit determination will be
made, prior to the commencement of the extension. The Plan Administrative
Committee shall notify the claimant of the benefit determination as soon as
possible, but not later than 5 days after the benefit determination is made.

9

--------------------------------------------------------------------------------





5.9Allocation or Reallocation of Fiduciary Responsibilities. The Plan
Administrative Committee may allocate and redelegate the powers and
responsibilities specifically delegated to them by the Plan. Any such
allocation, delegation or redelegation shall be in writing and shall be filed
with and retained by the secretary of the Plan Administrative Committee with the
records of the Plan Administrative Committee.

5.10Service of Process. The Company shall be the designated recipient of service
of process with respect to legal actions regarding the Plan.


ARTICLE VI

MISCELLANEOUS


6.1Funding. This Plan shall not be a funded plan, and the Company shall be under
no obligation to set aside any funds for the purpose of making payments under
this Plan. Any payments hereunder shall be made out of the general assets of the
Employer.

6.2Amendment and Termination. The Company, by action of the Board, shall have
the right at any time to amend this Plan in any respect or to terminate this
Plan; provided, however, that no such amendment or termination shall operate to
reduce the benefit that has accrued for any Participant who is participating in
the Plan nor the payment due to a terminated Participant at the time the
amendment or termination is adopted. Continuance of the Plan is completely
voluntary and is not assumed as a contractual obligation of the Company.

6.3Termination of Pension Plan. Subject to the provisions of Section 6.2, this
Plan shall terminate when the Pension Plan terminates.

6.4Plan Sponsor. The Company is the Plan Sponsor and Named Fiduciary of the
Plan, within the meaning of ERISA.

6.5Coordination with Pension Plan. An application or claim for a benefit under
the Pension Plan, or an election to receive his benefit in a Lump Sum Payment,
shall constitute a claim for a Benefit under this Plan.

6.6Effect of Plan. Nothing contained herein (a) shall be deemed to exclude a
Participant from any compensation, bonus, pension, insurance, termination pay or
other benefit to which he otherwise is or might become entitled to as an
Employee or (b) shall be construed as conferring upon an Employee the right to
continue in the employ of the Company as an executive or in any other capacity.

6.7Offset. If, at the time payments are to be made hereunder, the Participant or
the beneficiary is indebted or obligated to the Company, then the payments
remaining to be made to the Participant or the beneficiary may, at the
discretion of the Company, be reduced by the amount of such indebtedness or
obligation, provided, however, that an election by the Company not to reduce any
such payment or payments shall not constitute a waiver of its claim for such
indebtedness or obligation.

6.8Amounts Payable. Any amounts payable by the Company hereunder shall not be
deemed salary or other compensation to a Participant for the purposes of
computing benefits to which the Participant may be entitled under any other
arrangement established by the Company for the benefit of its Employees.

6.9Rights and Obligations. The rights and obligations created hereunder shall be
binding on a Participant's heirs, executors and administrators and on the
successors and assigns of the Company.

6.10Notice. Any notice required or permitted to be given under the Plan shall be
sufficient if in writing and hand delivered, or sent by registered or certified
mail, and if given to the Company, delivered

10

--------------------------------------------------------------------------------



to the principal office of the Company, directed to the attention of the Plan
Administrative Committee. Such notice shall be deemed given as of the date of
delivery or, if delivery is made by mail, as of the date shown on the postmark
or the receipt for registration or certification.

6.11Governing Law. The Plan shall be construed and governed by the laws of the
State of Wisconsin.

6.12Assignment of Rights. The rights of any Participant under this Plan are
personal and may not be assigned, transferred, pledged or encumbered. Any
attempt to do so shall be void.

6.13Liability. Neither the Company, its Employees, agents, any member of the
Board, the plan administrator nor the Plan Administrative Committee shall be
responsible or liable in any manner to any Participant, beneficiary, or any
person claiming through them for any benefit or action taken or omitted in
connection with the granting of benefits, the continuation of benefits or the
interpretation and administration of this Plan.


ARTICLE VII

ERISA RIGHTS


        Participants in the Plan are entitled to certain rights and protections
under the Employee Retirement Income Security Act of 1974 (ERISA). ERISA
provides that all Plan participants shall be entitled to:

Receive Information About Your Plan and Benefits

•Examine, without charge, at the office of the Plan Administrator and at other
specific locations such as worksites and union halls, all documents governing
the Plan.

•Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan and an updated summary plan description. The
Plan Administrator may request a reasonable charge for the copies.

Prudent Action by Plan Fiduciaries

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate the Plan, called "fiduciaries" of the Plan, have a duty to do so
prudently and in the interest of Plan participants and beneficiaries. No one,
including the employer, a union, or any other person, may fire a participant or
otherwise discriminate against a participant in any way to prevent that
participant from obtaining a pension benefit or exercising your rights under
ERISA.

Enforce Your Rights

If a claim for a benefit is denied or ignored, in whole or in part, the
participant has a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.

Under ERISA, there are steps the participant can take to enforce the above
rights. For instance, if you request a copy of Plan documents or the latest
annual report from the Plan and do not receive them within 30 days, you may file
suit in a Federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator. If you have a claim for benefits
which is denied or ignored, in whole or in part, you may file suit in a state or
Federal court (although you may be required to complete the Plan's appeals
process before a court will hear your claim). In addition, if you disagree with
the Plan's decision or lack thereof concerning the qualified status of a
domestic relations order, you may file

11

--------------------------------------------------------------------------------






suit in a Federal court. If it should happen that Plan fiduciaries misuse the
Plan's money, or if you are discriminated against for asserting your rights, you
may seek assistance from the U.S. Department of Labor, or you may file suit in a
Federal court. The court will decide who should pay court costs and legal fees.
If you are successful, the court may order the person you have sued to pay these
costs and fees. If you lose, the court may order you to pay these costs and
fees; for example, if it finds your claim is frivolous.

Assistance with Your Questions

If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Pension and
Welfare Benefits Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Pension and Welfare Benefits Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Pension and Welfare Benefits Administration.


ARTICLE VIII

GENERAL PLAN INFORMATION


8.1General Plan Information.

(A)Name, address and telephone number of Plan Sponsor:

Neenah Paper, Inc.
3460 Preston Ridge Road
Preston Ridge III, Suite 600
Alpharetta, GA 30005

(B)Employer identification number of Plan Sponsor: 20-1308307

(C)Plan number assigned to the Plan: N01

(D)Type of plan: The Plan consists of an excess benefit plan and a nonqualified
supplemental retirement plan.

(E)Form of Plan Administration: Self-administered by the Plan Sponsor.

(F)Name, address and telephone number of the Plan Administrator:

Neenah Paper, Inc.
Plan Administrative Committee
3460 Preston Ridge Road
Preston Ridge III, Suite 600
Alpharetta, GA 30005

(G)Service of legal process may also be made upon the Plan Administrator.

(H)Funding Medium: Benefits under the Plan are paid from the general assets of
the Plan Sponsor.

12

--------------------------------------------------------------------------------





        IN WITNESS WHEREOF, the Company has caused this Plan to be executed by
its duly authorized officer.

    NEENAH PAPER, INC.
 
 
By:
/s/  RICHARD F. READ      

--------------------------------------------------------------------------------


 
 
Name:
Richard F. Read

--------------------------------------------------------------------------------


 
 
Title:
Vice President of Human Resources

--------------------------------------------------------------------------------


 
 
Date:
12/1/2004

--------------------------------------------------------------------------------

13

--------------------------------------------------------------------------------





QuickLinks


NEENAH PAPER SUPPLEMENTAL PENSION PLAN
TABLE OF CONTENTS
NEENAH PAPER SUPPLEMENTAL PENSION PLAN
ARTICLE I INTRODUCTION
ARTICLE II DEFINITIONS & CONSTRUCTION
ARTICLE III BENEFITS
ARTICLE IV LUMP SUM PAYMENTS
ARTICLE V PLAN ADMINISTRATIVE COMMITTEE
ARTICLE VI MISCELLANEOUS
ARTICLE VII ERISA RIGHTS
ARTICLE VIII GENERAL PLAN INFORMATION
